Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000555
                                                         06-MAY-2016
                                                         11:52 AM



                           SCWC-12-0000555


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           JOEL SHAWN RAND,

                    Petitioner/Plaintiff-Appellee,


                                 vs.


                        KEHAULANI MUNOS RAND,

                   Respondent/Defendant-Appellant. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000555; FC-D NO. 11-1-0371)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee Joel Shawn Rand’s,

application for writ of certiorari filed on March 28, 2016, is
hereby rejected.

          DATED:    Honolulu, Hawai'i, May 6, 2016.

R. Steven Geshell
              /s/ Mark E. Recktenwald

for petitioner

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson